Citation Nr: 0204522	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-16 894A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of a left 
triple ankle arthrodesis performed at the VAMC, Dayton, Ohio, 
on January 18, 1990.  

Entitlement to service connection for a chronic respiratory 
disorder, diagnosed as chronic bronchitis and chronic 
obstructive pulmonary disease.

Entitlement to service connection for numbness of the hands, 
bilateral, and the left shoulder.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 27, 1943, to April 6, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the issues identified on the 
title page of this decision.  

The veteran contends that his current deformity of the left 
ankle is due to improper medical and surgical treatment while 
undergoing a left triple ankle arthrodesis at the VAMC, 
Dayton, Ohio, on January 18, 1990, and that he is entitled to 
compensation for that disability under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  He further 
contends that he is entitled to service connection for a 
chronic respiratory disorder, diagnosed as chronic bronchitis 
and chronic obstructive pulmonary disease, and for numbness 
of the hands, bilateral, and the left shoulder, each claimed 
as secondary to exposure to Lewisite or mustard gas while 
serving with the 217th Chemical Composite Company at Camp 
Sibert, Alabama, in 1943, and while assigned to gas and 
chemical testing at Orobay, New Guinea.  



REMAND

The case must be remanded in order for the RO to schedule the 
requested videoconference hearing.

In his Substantive Appeal (VA Form 9), received in February 
1999, the claimant requested a hearing before a Member of the 
Board sitting at Washington, DC.  That hearing was scheduled 
on January 28, 2002, and the claimant was notified of the 
date, time and place of the hearing.  He failed to appear for 
that hearing, and subsequently requested a videoconference 
hearing at the RO before a Member of the Board sitting in 
Washington, DC. 

The Board's review of the record shows that the issues on 
appeal were denied on the basis that those claims were not 
well-grounded.  There has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VCAA imposes certain 
duties on VA.  First, VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance 

Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107].  
Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The Board's review of the record shows that the RO has failed 
to comply with the revised provisions of VBA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.18c (April 30, 
1999), pertaining to the development of claims based upon 
full-body exposure to mustard gas and Lewisite when the 
claimant (1) alleges exposure to one of those agents, (2) the 
veteran claims to have a condition recognized as related to 
exposure to such agents, or (3) the claimant's name is 
included on a list of participants in tests of those agents.  
In order to fulfill VA's duty to assist the veteran under the 
VCAA, the RO must comply with the development procedures set 
forth in VBA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.18, including 5.18c.  

The Board notes that the veteran's DD Form 214 shows that he 
served with the United States Army from November 27, 1943, to 
April 6, 1946, and that his military occupational specialty 
was Cook (060).  His service medical records show that he was 
hospitalized at the 362nd Station Hospital during portions of 
September, October, and November 1944 for treatment of 
chronic eczematoid dermatitis of the right foot secondary to 
trichophytosis corporis with secondary inguinal 
lymphadenitis, and was also admitted and treated at the 248th 
General Hospital, New Guinea, in October 1945 for the same 
problem.  His service department Separation Qualification 
Record shows that following basic training, he served as a 
cook with the 99th Chemical Warfare Company for 23 months, 
and that that his last duty assignment was with the 99th 
Chemical Warfare Company.  His service separation examination 
disclosed no neurological abnormalities, his lungs were 
normal, and a chest X-ray was negative.  However, his service 
medical records additionally show that he served with the 
217th  Chemical Composite Company during his treatment for 
his right foot condition.  The RO should ask the National 
Personnel Records Center (NPRC) for any additional service 
administrative or personnel records of the veteran showing 
his units of assignment, and the dates of those assignments, 
inclusive.  

The claimant's original application for VA disability 
compensation benefits, received in October 1972, made no 
mention of respiratory or neurological disorders or 
abnormalities.  VA examinations conducted in April 1973 and 
June 1974 disclosed no neurological or respiratory 
abnormalities, and chest X-rays were negative.  VA pulmonary 
function studies during hospitalization of the veteran in 
June 1981 revealed no evidence of respiratory abnormalities, 
however, the diagnoses included chronic obstructive pulmonary 
disease (COPD).  

In February 1994, the veteran claimed service connection for 
respiratory problems and loss of feeling in his fingers as 
residual to exposure to mustard gas and other experimental 
gases while stationed in New Guinea during active service.  
He reported that all of his medical treatment has been 
provided at the VAMC, Chillicothe.  In an April 1994 letter, 
the claimant alleged that he was assigned to the 217th 
Chemical Composite Company at Camp Sibert, Alabama, in 1944; 
that he was subsequently assigned to Japan; and that he was 
also exposed in 1945 while serving with the 217th Chemical 
Composite Company in New Guinea.  As noted, his service 
medical records confirm that he was assigned to the 217th 
Chemical Composite Company in 1944. 

In September 1994, the RO asked the National Personnel 
Records Center (NPRC), to make a further search for 
additional service medical records of the claimant, 
particularly those pertaining to mustard gas exposure, and 
identified his reported unit assignments.  The only 
additional evidence received was a copy of the 
veteran's service entrance examination.  A report based on 
hospital data cards compiled by the Office of the Surgeon 
General (SGO), Department of the Army, merely served to 
confirm the veteran's hospitalization in the Southwest 
Pacific theater in September 1944 for a condition identified 
as allergic dermatitis of the feet.  

In September 1994, the claimant was asked to submit medical 
evidence showing the earliest post-service findings of 
respiratory problems, or of neurological problems involving 
his fingers.  In his response, the claimant stated that he 
was diagnosed with "permanent lung disease" at the VAMC, 
Chillicothe; that he began to experience numbness in the 
fingers in 1943 after being involved with gas and chemical 
handling and testing with the 217th Chemical Composite 
Company at Camp Sibert, Alabama; and while assigned to gas 
and chemical testing at Orobay, New Guinea; and that he was 
hospitalized in New Guinea for 8 months.  He further claimed 
additional left foot disability as a result of foot surgery 
at the VAMC, Dayton, in 1988 [sic].  The record does not 
identify his units of assignment while at Camp Sibert, or the 
nature of his claimed exposure there (field or chamber 
testing).  

At his personal hearing held in November 1995 before an RO 
Hearing Officer, the veteran testified that he was exposed to 
mustard gas while serving with the "217 Chemical Deposit 
Company" in New Guinea; that he was never informed of 
testing or asked to sign any type of release; that two months 
later he began to experience symptoms of numbness and a 
respiratory ailment, but did not seek medical attention; and 
that he continued to periodically experience those symptoms, 
but did not seek medical attention because he "just didn't 
bother".  In that testimony, the claimant failed to respond 
to the request that he state why he thinks that he was 
exposed to mustard gas.  On remand, the RO should ask the 
veteran to explicitly state in writing his reasons for 
believing that he was exposed to mustard gas or Lewisite 
while on active duty, both at Camp Sibert and in New Guinea, 
as well as how he came to be exposed to the claimed vesicant 
agent without his knowledge or consent.  As the veteran has 
offered sworn testimony that he was not seen or treated 
during active service for any respiratory or neurologic 
complaints or symptoms, no further effort to obtain service 
medical records from the NPRC, or "morning 
reports" or similar records from the National Archives and 
Records Administration (NARA).  However, the RO should ask 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any available evidence 
concerning the operations, activities, and relevant dates of 
the 99th Chemical Warfare Company, and of the 217th Chemical 
Composite Company while that unit was posted to Camp Sibert, 
Alabama, or while serving in or near Orabay, New Guinea, 
between 1943 and 1945.  

The record shows that the RO has obtained all hospital 
summaries and outpatient treatment records from the VAMC, 
Chillicothe, and the VAMC, Dayton, from October 1973 to May 
22, 2000.  On remand, all medical records of the claimant 
subsequent to May 22, 2000, must be obtained from those 
sources.  In addition, the claimant must be asked to identify 
any additional private or VA medical records pertaining to 
his treatment which have not already been obtained.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  


The claim is Remanded to the RO for the following actions:

1.  The claimant and his representative 
should be given appropriate written 
notice of the provisions of the Veterans 
Claims Assistance Act of 2000 [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107].  He should further be 
asked to identify his unit(s) of 
assignment while at Camp Sibert, the 
specific dates of his assignment to each 
unit in which he claims exposure, whether 
his claimed exposure was in battlefield 
conditions, formal testing (field or 
chamber), or accidental exposure; and the 
nature of his claimed exposure.  In 
addition, the claimant should be asked to 
explicitly state in writing his reasons 
for believing that he was exposed to 
mustard gas or Lewisite while on active 
duty, both at Camp Sibert and in New 
Guinea, as well as how he came to be 
exposed to the claimed vesicant agent 
without his knowledge or consent.  The 
claimant should be informed that failure 
to respond to those inquiries may 
adversely affect the outcome of his 
claims based on exposure to mustard gas 
or Lewisite.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for the 
disabilities at issue subsequent to May 
22, 2000.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Chillicothe, since May 22, 
2000.

3.  The RO should comply with the revised 
provisions of VBA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.18c 
(April 30, 1999), pertaining to the 
development of claims based upon claimed 
exposure to mustard gas and Lewisite. 

4.  The RO should ask the National 
Personnel Records Center (NPRC) for any 
additional service administrative or 
personnel records of the veteran showing 
his units of assignment, and the dates of 
those assignments, inclusive.  In 
addition, the RO the RO should ask the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available evidence concerning 
the operations, activities, and relevant 
dates of the 99th Chemical Warfare 
Company, and of the 217th Chemical 
Composite Company while that unit was 
posted to Camp Sibert, Alabama, or while 
serving in or near Orabay, New Guinea, 
between 1943 and 1945.  

5.  The RO should schedule a 
videoconference hearing at the RO before 
a Member of the Board, and notify the 
claimant and his representative of the 
date, time, and place of that hearing, 
including the consequences of his failure 
to appear for the scheduled hearing. 

6.  After ensuring that the RO has met 
its duties of notification and assistance 
to the claimant under the VCAA, the RO 
should readjudicate the issues on appeal 
on the merits, taking into consideration 
any additional evidence obtained.  

If the benefits sought on appeal remain denied, the claimant 
and his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to those 
issues.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


